Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 6, 2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “thrust generating device” in claim 1 and “first thrust generating device” and “second thrust generating device” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Paragraph 13 of the original disclosure describes the thrust generating devices as jet nozzles, a turbine driving a propeller or compressor (e.g. fan), eductors/ejectors.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear if  “the compressed gas” recited in the last line of the claim refers to the compressed gas form the first engine or the compressed gas form the second engine.  Clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Bevilaqua (US 2003/0183723).
Regarding claim 1, Bevilaqua discloses a method of operating an aircraft (Figure 7, 100) having a first engine (30A) secured to a first wing (118A) on a first side (right side in figure 7) of a fuselage (112), and a second engine (30B) secured to a second wing (118B) on a second side (left in figure 7) of the fuselage, the second wing having a proximal end (opposite 150A) secured to the fuselage, and a distal end (near 150A) extending away from the fuselage, the method comprising : 
while operating the first engine, conveying compressed gas from the first engine to a thrust generating device (150A) located at the distal end of the second wing (Figure 7), and the thrust generating device generating thrust using the energy of the compressed gas (paragraph 51 describes receiving air from the fan exhaust section 62, i.e. compressed air and paragraph 52 describes 150A providing additional thrust).
Regarding claim 2, Bevilaqua discloses wherein the first engine has a compressor section (48 and 65), a combustor section (74), and a turbine section (58) in sequential fluid flow communication (see figure 10), wherein the compressed gas source is bleed air from the compressor section (paragraph 51 describes receiving air from 62 which is in the compressor section, see figure 10).
Regarding claim 7, Bevilaqua discloses cancelling a torque around a center of gravity of the aircraft (paragraph 51 describes the thrust generating device 150A as providing roll control, so that when one engine is out, the torque is balanced on the aircraft), the torque stemming from the operation of the first engine, by a counter-torque generated by the thrust of the thrust generating device (150A provides counter-torque to the first engine 30A preventing the aircraft from rolling).
Regarding claim 8, Bevilaqua discloses generating said thrust while said second engine is inoperative (paragraph 51 describes using the thrust generating device when one of the engines are out, i.e. using thrust generating device 150A when the second engine 30B is inoperative).
Regarding claim 9, Bevilaqua discloses while operating the first engine (30A) and generating said thrust, the thrust generating device being a first thrust generating device (150A), operating the second engine (30B), conveying compressed gas (from 62 of 30B) from the second engine to a second thrust generating device (150B) located at a distal end of the first wing (150B is at the edge not next to the fuselage 112, i.e. the distal end of the first wing), and the second thrust generating device generating thrust using the energy of the compressed gas (paragraph 52 describes operating both 150A and 150B for producing additional thrust).
Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Denning (US 3,677,501).
Regarding claim 1, Denning discloses a method of operating an aircraft (Figure 1, 15) having a first engine (Annotated figure 1) secured to a first wing (Annotated figure 1) on a first side of a fuselage (First side is the upper side in figure 1 of the center body, i.e. fuselage of the aircraft), and a second engine (Annotated figure 1) secured to a second wing (Annotated figure 1) on a second side of the fuselage (Second side is the lower side in figure 1 of the fuselage), the second wing having a proximal end (end closest to fuselage) secured to the fuselage, and a distal end (end near notation bubble away from the fuselage) extending away from the fuselage, the method comprising : 
while operating the first engine, conveying compressed gas (col. 2, ll.28-33 describe the air bled from the operating engines going to the thrust producing device N2 through duct 35, figure 2 shows the air is bled from the compressor of the engine, i.e. a compressed gas) from the first engine to a thrust generating device (Annotated figure 1, the thrust generating device is the jet nozzles N2 associated with that powerplant) located at the distal end of the second wing (see annotated figure 1), and 
the thrust generating device generating thrust using the energy of the compressed gas (claim 1 describes the thrust generating device as a jet nozzle, which produces thrust from the supplied compressed gas).

    PNG
    media_image1.png
    610
    778
    media_image1.png
    Greyscale


Regarding claim 4, Denning discloses wherein said generating thrust includes expanding the compressed gas in a jet nozzle of the thrust generating device (claim 1 describes the thrust generating device as a jet nozzle).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Denning (US 3,677,501) in view of Williamson (US 3,154,917).
Regarding claim 3, Denning discloses wherein the first engine has a compressor section (11), a combustor section (12), a turbine section (13) and an exhaust duct (duct between 13 and N1) in sequential fluid flow communication (see figure 2).
Denning is silent on wherein the compressed gas source is exhaust gas from the exhaust duct.
Williamson teaches a first engine (12, see figure 2)  with an exhaust duct (38), wherein the compressed gas source is exhaust gas from the exhaust duct (col. 2, ll. 9-21).
Therefore it would have been obvious to one having ordinary skill in the art to modify Denning’s invention to include wherein the compressed gas source is exhaust gas from the exhaust duct in order to avoid asymmetrical thrust as suggested and taught by Williamson in col. 1, ll. 10-25).
Regarding claim 10, Denning discloses all the essential features of the claimed invention except opening a passage conveying the compressed gas contingent upon detecting malfunction of the second engine.
Williamson teaches opening a passage (48) conveying the compressed gas contingent upon detecting malfunction of the second engine (col. 3, ll. 42-52 describe sensor 74 detecting failure of engine 10, i.e. the second engine, and opening valve 58 to allow flow from the first engine 12 through passage 48).
Therefore it would have been obvious to one having ordinary skill in the art to modify Denning’s invention to include opening a passage conveying the compressed gas contingent upon detecting malfunction of the second engine in order to eliminate reaction time allowing for more rapid recovery after an engine failure as suggested and taught by Denning in col. 3, ll. 73-75.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Denning (US 3,677,501) in view of Garraway (US 3,387,457).
Regarding claim 5, Denning discloses all the essential features of the claimed invention except wherein said generating thrust includes expanding the compressed gas in a turbine of the thrust generating device, said turbine driving a compressor.
Garraway teaches wherein said generating thrust includes expanding the compressed gas  (airflow through 19) in a turbine (20) of the thrust generating device (in the system of Denning in view of Garraway, Garraway’s thrust generating device 20 through 22 replaces Denning’s thrust generating device N2), said turbine driving a compressor (lift-fan 22 is a low pressure compressor).
 “When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person having ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product of innovation, but of ordinary skill and common sense.” KSR at 1397.
In this case, additional thrust is used for vertical or short take-off and landing operation.  There are a limited number of methods that can provide this, jet nozzles, eductors or ejectors, turbines driving propellers, compressors or fans, each to produce additional vectored thrust.  One having ordinary skill in the art could have pursued the known potential options (jet nozzles, eductors or ejectors, turbines driving propellers, compressors or fans) with a reasonable expectation of success (the provision of additional vectored thrust).
Therefore, the fuel flow rate being a fuel mass flow rate would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product of innovation, but of ordinary skill and common sense”.
Regarding claim 6, Denning discloses all the essential features of the claimed invention except wherein said generating thrust includes expanding the compressed gas in a turbine of the thrust generating device, said turbine driving a propeller.
Garraway teaches wherein said generating thrust includes expanding the compressed gas  (airflow through 19) in a turbine (20) of the thrust generating device (in the system of Denning in view of Garraway, Garraway’s thrust generating device 20 through 22 replaces Denning’s thrust generating device N2), said turbine driving a propeller (col. 4, ll. 30-41 describes that 22 can be a propeller).
 “When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person having ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product of innovation, but of ordinary skill and common sense.” KSR at 1397.
In this case, additional thrust is used for vertical or short take-off and landing operation.  There are a limited number of methods that can provide this, jet nozzles, eductors or ejectors, turbines driving propellers, compressors or fans, each to produce additional vectored thrust.  One having ordinary skill in the art could have pursued the known potential options (jet nozzles, eductors or ejectors, turbines driving propellers, compressors or fans) with a reasonable expectation of success (the provision of additional vectored thrust).
Therefore, the fuel flow rate being a fuel mass flow rate would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product of innovation, but of ordinary skill and common sense”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689. The examiner can normally be reached Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741